Citation Nr: 0328582	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  97-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a circulatory 
disorder of the lower extremities, claimed as a residual of a 
cold injury in service.  

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to a cold injury in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION  

The veteran served on active duty from January 1944 to March 
1946, from August 1948 to August 1949, and from September 
1950 to September 1951.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the VA RO, which denied the benefits sought on appeal.  

In March 1999, the Board remanded the appeal so that the 
veteran might be scheduled for a requested hearing 
(subsequently withdrawn).  In June 2003, the Board remanded 
the appeal for other necessary development, primarily to 
include RO readjudication of the claim on appeal in light of 
a February 2003 VA examination report.  This development and 
readjudication was not completed upon return of the file to 
the RO, and the matter is, regrettably again, remanded.  


REMAND

The Board remanded the appeal in June 2003 for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 
primarily for RO readjudication of the claims on appeal, in 
light of additionally received VA medical evidence, prior to 
any Board appellate consideration.  See 38 C.F.R. 
§ 20.1304(c); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  While one of the Board's VCAA concerns was 
completed-the veteran was issued a more detailed VCAA notice 
in July 2003, the RO failed to readjudicate the claim on 
appeal with consideration of the February 2003 VA examination 
report, received since the most recent supplemental statement 
of the case (SSOC) of May 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) has specifically mandated that a Board Remand confers 
on the veteran-as a matter of law-the right to compliance 
with Board Remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance. Id.  Given those pronouncements, and 
the continuing need for necessary development, the Board 
finds that a third Board Remand for the previously requested 
development is required, even though it will, regrettably, 
further delay a decision in this matter.  See 38 C.F.R. 
§§ 3.327, 19.9(a) (2002).  

Other development is indicated as well.  In an August 2003 
statement, the veteran identified VA treatment records which 
have not been requested.  These pertinent VA records must be 
requested and given consideration at the RO.  The Court has 
long held that the VA's duty to assist veterans  includes 
obtaining pertinent VA medical records, even if not requested 
to do so by the veteran, when the VA is placed on notice that 
such records exist.  Ivey v. Derwinski, 2 Vet. App. 320 
(1992).  

The RO should review and readjudicate the claims on appeal in 
light of the results of a VA examination report dated in 
February 2003, as well as any VA treatment records, with the 
issuance of a supplemental statement of the case (SSOC), and 
an opportunity for the veteran to reply to the SSOC.  This 
development was not completed at the RO in response to the 
June 2003 Board Remand.  

To be clear, while VCAA had initially allowed for Board 
consideration of such additional evidence, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
issued a decision, which now requires the Board to remand 
this appeal so that the necessary development may be 
completed at the RO.  In Disabled American Veterans, et. al. 
v. Secretary of Department of Veterans Affairs, Nos. 02-7304, 
-7305, -7316 (Fed. Cir., May 1, 2003), the Federal Circuit 
held that that part of the Veterans Claims Assistance Act of 
2000 (VCAA), at 38 C.F.R. § 19.9(a)(2)(ii), which allowed for 
Board development, was invalid as contrary to 38 U.S.C.A. 
§ 5103(b).  The development requested below must now be 
completed at the RO, so as to fulfill the requirements of 
VCAA under the above Federal Circuit case.  

Because of the change in the law brought about by VCAA, 
particularly in light of the RO's failure to complete the 
June 2003 Remand development, a remand in this case is 
required, yet again, to include the readjudication of the 
claim in light of the February 2003 VA examination, and 
issuance of the SSOC, with opportunity to reply.  Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003); See also, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000), 
codified at 38 U.S.C. §§ 5102, 5103, 5103A.  Therefore, for 
these reasons, the case is remanded for the following 
development:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the location and approximate dates of all 
VA (St. Louis, Missouri, Indianapolis, 
Indiana, both, or any additional) 
treatment for cold injury residuals, and 
diabetes mellitus, or any other related 
or associated symptomatology, from August 
1951 to the present.  Without delay, the 
RO should obtain copies of any recent VA 
treatment records, as well as those 
identified by the veteran.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified at 
38 U.S.C. §§ 5102, 5103, 5103A, are fully 
complied with and satisfied.  Notice of 
VCAA must be given in this case.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal-specifically to include 
consideration of the February 2003 VA 
examination report, and medical nexus 
opinion contained therein, as well as any 
additional evidence received since the 
May 2002 SSOC.  If any decision, in whole 
or in part, remains adverse to the 
veteran, he and his representative should 
be provided a SSOC, with an opportunity 
to respond thereto.  Evidence recently 
submitted and not previously considered 
should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


